In re Lake Charles Harbor & Term. Dist.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA93-0200; Parish of Calcasieu, 14th Judicial District Court, Div. “E”, No. 91-5546.
Granted. Trial judge ordered to issue an order allowing relator to enter upon defendant’s land to evaluate and examine for environmental hazards the property sought to be expropriated. See La.Code Civ.P. art. 1463.
*434ORTIQUE, J., would deny the writ.
KIMBALL, J., not on panel.